Exhibit 10.04

 

2005 EQUITY COMPENSATION PLAN

 

FOR NON-EMPLOYEE DIRECTORS OF PRAXAIR, INC.

 

--------------------------------------------------------------------------------


 

2005 EQUITY COMPENSATION PLAN

 

FOR NON-EMPLOYEE DIRECTORS OF PRAXAIR, INC.

 

Section 1.              Purpose. The 2005 Equity Compensation Plan For
Non-Employee Directors of Praxair, Inc.(hereinafter referred to as the “Plan”)
is established to attract, retain and compensate highly qualified individuals
who are not employees of Praxair, Inc. for service as members of the Board and
to provide them with an ownership interest in the Company’s common stock.  The
Plan will be beneficial to the Company and its stockholders by allowing these
Non-Employee Directors to have a personal financial stake in the Company through
an ownership interest in the Company, in addition to underscoring their common
interest with stockholders in increasing the value of the Company’s stock over
the long term.

 

Section 2.              Definitions.

 

2.1           “Board” means the Board of Directors of the Company.

 

2.2           A “Change in Control of the Company” means the occurrence of any
one of the following events with respect to the Company:

 

(i)            individuals who, on January 1, 2003, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to January 1,
2003, whose election or nomination for election was approved by a vote of at
least two-thirds of the Incumbent Directors then on the Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without objection to such nomination)
shall be an Incumbent Director; provided, however, that no individual elected or
nominated as a director of the Company initially as a result of an actual or
threatened election contest with respect to directors or any other actual or
threatened solicitation of proxies [or consents] by or on behalf of any person
other than the Board shall be deemed an Incumbent Director;

 

(ii)           any “person” (as such term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934 (the “Exchange Act”) and as used in Sections
13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 20% or more of the combined voting power
of the Company’s then outstanding securities eligible to vote for the election
of the Board (the “Company Voting Securities”); provided, however, that the
event described in this paragraph (ii) shall not be deemed to be a Change in
Control by virtue of any of the following acquisitions:  (A) by the Company or
any subsidiary, (B) by any employee benefit plan sponsored or maintained by the
Company or subsidiary, (C) by any underwriter temporarily holding securities
pursuant to an offering of such securities, (D) pursuant to a Non-Qualifying
Transaction (as defined in paragraph (iii)) or (E) pursuant to any acquisition
by a Director participating in this Plan or any group of persons including such
a

 

--------------------------------------------------------------------------------


 

Director (or any entity controlled by such a Director or by any group of persons
including such a Director);

 

(iii)          the consummation of a merger, consolidation, statutory share
exchange or similar form of corporate transaction involving the Company or any
of its subsidiaries that requires the approval of the Company’s stockholders,
whether for such transaction or the issuance of securities in the transaction (a
“Business Combination”), unless immediately following such Business Combination:
(A) more than 50% of the total voting power of (x) the corporation resulting
from such Business Combination (the “Surviving Corporation”), or (y) if
applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership of 100% of the voting securities eligible to elect
directors of the Surviving Corporation (the “Parent Corporation”), is
represented by Company Voting Securities that were outstanding immediately prior
to such Business Combination (or, if applicable, shares into which such Company
Voting Securities were converted pursuant to such Business Combination), and
such voting power among the holders thereof is in substantially the same
proportion as the voting power of such Company Voting Securities among the
holders thereof immediately prior to the Business Combination, (B) no person
(other than any employee benefit plan sponsored or maintained by the Surviving
Corporation or the Parent Corporation), is or becomes the beneficial owner,
directly or indirectly, of 20% or more of the total voting power of the
outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
and (C) at least a majority of the members of the board of directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) were Incumbent Directors at the time of the Board’s approval of the
execution of the initial agreement providing for such Business Combination (any
Business Combination which satisfies all of the criteria specified in (A), (B)
and (C) above shall be deemed to be a “Non-Qualifying Transaction”); or

 

(iv)          The stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or a sale or disposition of all or
substantially all of the Company’s assets.

 

Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 20% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control of the Company
shall then occur.

 

2.3           “Closing Price” shall mean the closing price of the Stock as
reported on the New York Stock Exchange-Composite Transactions on the closing
date for which a Closing Price is to be determined under this Plan (or, if it
was not traded on such date, the next preceding day such Stock was traded on an
exchange included in the New York Stock Exchange-Composite Transactions).

 

2.4           “Code” means the Internal Revenue Code of 1986, as now or
hereafter amended.

 

2.5           “Committee” shall mean the Governance and Nominating Committee of
the Board or such other Committee appointed by the Board for the purpose of
administering this Plan comprising two

 

--------------------------------------------------------------------------------


 

or more members of the Board all of whom are “non-employee” directors within the
meaning of Rule 16b-3 under the Exchange Act.

 

2.6           “Company” means Praxair, Inc.

 

2.7           “Deferral Plan” means the Praxair, Inc. Director’s Fees Deferral
Plan as amended and restated from time to time.

 

2.8           “Disability” means a Participant’s inability to engage in any
substantial gainful activity because of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted,
or can be expected to last, for a continuous period of twelve months or longer.

 

2.9           “Mandatory Deferrals” means the amounts described and granted
pursuant to Section 9 of this Plan.

 

2.10         “Market Price” is the mean of the high and low prices of Stock as
reported in the New York Stock Exchange-Composite Transactions on the date for
which a Market Price is to be determined under this Plan (or, if it was not
traded on such date, on the next preceding day such Stock was traded on a stock
exchange included in the New York Stock Exchange-Composite Transactions).

 

2.11         “1995 Stock Option Plan” shall mean The Praxair, Inc. 1995 Stock
Option Plan for Non-Employee Directors.

 

2.12         “Non-Employee Director” or “Director” means a member of the Board
who is not an employee of the Company or a Subsidiary or Affiliate.

 

2.13         “Participant” shall mean an individual participating in the Plan
pursuant to Section 3.

 

2.14         “Restricted Stock” means Stock of the Company subject to
restrictions on the transfer of such Stock, conditions for forfeiture of such
Stock, or any other limitations or restrictions as determined by the Committee
and granted pursuant to Section 8 of this Plan.

 

2.15         “Retirement” shall mean a Non-Employee Director’s reaching the
Board’s mandatory retirement age or ceasing to serve as a Director at a later
age with the approval of the Board.

 

2.16         “Stock” shall mean the common stock, $0.01 par value, of the
Company.

 

--------------------------------------------------------------------------------


 

2.17         “Stock Option” shall mean an option to purchase Stock granted
pursuant to Section 6 of this Plan.

 

2.18         “Subsidiary” and “Affiliate” of the Company each shall mean any
entity in which the Company has a 50% or greater ownership interest, directly or
indirectly.

 

Section 3.              Participation. The Participants in the Plan shall be all
Non-Employee Directors.

 

Section 4.              Administration. The Plan shall be administered and
interpreted by the Committee, which shall have sole authority to make rules and
regulations for the administration of the Plan. The interpretations and
decisions of the Committee with regard to the Plan shall be final and conclusive
and binding upon all Participants. The Committee may request advice or
assistance or employ such persons (including without limitation, legal counsel,
consultants and accountants) as it deems necessary for the proper administration
of the Plan. The Committee (i) shall determine the number and types of grants to
be made under the Plan; (ii) shall select the types of grants to be made to
Participants; (iii) shall set the exercise price, the number of options to be
granted, and the number of shares to be granted out of the total number of
shares available for grant; (iv) may establish administrative regulations to
further the purpose of the Plan; and (v) may take any other action desirable or
necessary to interpret, construe or implement properly the provisions of the
Plan.

 

Section 5.              Grants.

 

5.1           Annual Grants. Each calendar year the Committee may make a grant
to each Non-Employee Director in accordance with this Section 5.  Except as
provided in Section 5.6, if a grant is made, each Participant shall receive the
identical grant without discrimination.

 

5.2           Aggregate Grant Value. The total value of each Participant’s
annual grant as of the date of grant shall be such amount as the Board may from
time to time determine.

 

5.3           Form and Terms of Grant. The Committee shall, in its discretion,
(a) select the forms of grant to be made which can be Stock Options, Stock,
Restricted Stock or Mandatory Deferrals, or a

 

--------------------------------------------------------------------------------


 

combination thereof, each as more particularly described in this Plan, and (b)
set the terms and conditions of such grant subject to the applicable limitations
set forth in this Plan.

 

5.4           Date of Grant. To the extent feasible, and except for a grant for
2005, such grants shall be made as of the same date that annual long term
incentive grants are made to the Company’s officers and employees which is
expected to be the date of the Board’s regularly scheduled meeting in February
of each year.  To the extent required by law, a grant of Mandatory Deferrals
under Section 9 shall be made no later than the last meeting of the Committee
occurring prior to the year for which the grant is being made.

 

5.5           2005 Grant.  The first grants under this Plan shall be made at the
first meeting of the Committee following the approval of this Plan by the
shareholders of the Company, the date of which meeting shall be the date of
grant.  To reflect a grant of stock options made in 2005 under the 1995 Stock
Option Plan, the total value of the initial grant under this Plan for 2005 for
each Participant who received a grant of stock options in 2005 shall be
(i) $70,000, less (ii) the value of the stock options granted in 2005 under the
1995 Stock Option Plan to such Participant.  The value of such stock options
shall be calculated using the same methodology as the Compensation and
Management Development Committee of the Board used for determining the value of
stock options granted to employees of the Company in 2005, but updated from the
date of such employee grant to the date of the 2005 grant of options under the
1995 Stock Option Plan.

 

5.6           Grants Upon Initial Election or Appointment to the Board. With
respect to a Non-Employee Director first elected at an annual meeting of
shareholders of the Company or appointed by the Board during a year (including
any Non-Employee Director first elected to the Board at the meeting of
shareholders which approves this Plan), such Non-Employee Director shall receive
a grant having a value equal to a pro-rata portion of that year’s grant dollar
value based on the period of time from the effective date on which such
Non-Employee Director begins serving on the Board to the end of such calendar
year.  To the extent feasible, the pro-rata grant shall be made in the same
form(s) made to other

 

--------------------------------------------------------------------------------


 

Non-Employee Directors for such year, but shall reflect the effective date of
the Non-Employee Director’s service on the Board as the applicable grant date.

 

5.7           Valuation of Grants. For purposes of determining the value of
grants made hereunder (except for the 2005 grant), (1) the value of grants of
Stock Options shall be determined using the same methodology as the Compensation
and Management Development Committee (or such other Committee as determined by
the Board) uses for determining the value of stock options granted to employees
of the Company; and (2) the value of any grants of Stock and Restricted Stock
shall be determined by the Closing Price on the date of grant.

 

5.8           Types of Grants. Grants under this Plan may be in any of the
following forms of grants (or a combination thereof):  (i) Stock Options; (ii)
Stock, (iii) Restricted Stock, or (iv) Mandatory Deferrals.

 

5.9           Maximum Amount Available. The total number of shares of Stock
(including Restricted Stock) optioned or granted under this Plan during the term
of the Plan shall not exceed five hundred thousand (500,000) shares.  Solely for
the purpose of computing the total number of shares of Stock optioned or granted
under this Plan, there shall not be counted (i) any shares which have been
forfeited; and (ii) any shares covered by an option which, prior to such
computation, has terminated in accordance with its terms or has been cancelled
by the Participant or the Company.

 

5.10         Adjustment in the Event of Recapitalization, etc.

 

In the event of any change in the outstanding shares of the Company by reason of
any stock split, stock dividend, recapitalization, merger, consolidation,
combination or exchange of shares or other similar corporate change or in the
event of any special distribution to the stockholders, the Committee shall make
such equitable adjustments in the number of shares and prices per share
applicable to Stock Options then outstanding and in the number of shares which
are available thereafter for grants under the Plan, both under the Plan as a
whole and with respect to grant type, as the Committee determines are necessary
and appropriate. Stock and Restricted Stock shall be adjusted in the same manner
as

 

--------------------------------------------------------------------------------


 

adjustments are made for shareholders generally.  Any adjustments under this
Section 5.10 shall be conclusive and binding for all purposes of the Plan.

 

Section 6.              Stock Options.

 

6.1           Grant Types. The Committee may grant, either alone or in
combination with other forms of grant as provided in this Plan, options to
purchase Stock (hereinafter referred to as “Stock Option grants”) under such
terms as the Committee establishes, subject to the limitations set forth in this
Section 6.  All Stock Option grants shall be non-qualified stock options.

 

6.2           Exercise Price. The exercise price of each share of Stock subject
to a Stock Option grant shall be specified in the grant, but in no event shall
the exercise price be less than the Closing Price on the date of grant.

 

6.3           Repricing. Without the prior approval of the Company’s
shareholders, the exercise price of any Stock Option grant made pursuant to this
Plan shall not be changed following the date of its grant, other than such
equitable changes as may arise in connection with the adjustments permitted
under Section 5.10 and no Stock Option grant may be cancelled and replaced with
a new Stock Option grant with a lower exercise price where the economic effect
would be the same as reducing the exercise price of the cancelled option.

 

6.4           Transferability.

 

(a)           Stock Option grants shall not be transferable by the Participant
other than:

 

(i)            In the case of the Participant’s death, pursuant to the
beneficiary designation then on file with the Company, or, in the absence of
such a beneficiary designation (or if the designated beneficiary has
pre-deceased the Participant), by will or the laws of descent and distribution
(in which case the Company without liability to any other person, may rely on
the directions of the executor or administrator of the Participant’s estate with
respect to the disposition or exercise of such options);

 

--------------------------------------------------------------------------------


 

(ii)           In the Committee’s discretion, the terms of a Stock Option may
permit the Participant to transfer the Stock Option grant to (A) his or her
spouse, children (including by adoption), stepchildren or grandchildren
(referred to herein as the Participant’s “Family Members”), (B) a trust or
trusts for the exclusive benefit of such Family Members, (C) a partnership in
which such Family Members are the only partners, or (D) such other persons or
entities as the Committee may approve on a case-by-case basis; or

 

(iii)          In the case of a transferee’s death, to his/her estate without
rights to further distribution.

 

(b)           Any transfer pursuant to this Section 6.4 shall be subject to the
following:

 

(i)            there may be no consideration for any such transfer;

 

(ii)           the stock option agreement pursuant to which such Stock Option
grant is made must be approved by the Committee, and must expressly provide for
transferability in a manner consistent with this Section 6.4; and

 

(iii)          subsequent transfers of transferred Stock Option grants shall be
prohibited except those in accordance with this Section 6.4.

 

(c)           Following transfer, any transferred Stock Option grant shall
continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer. The events of death, Disability, Retirement and
termination of service as a Non-Employee Director with respect to an outstanding
Stock Option grant shall be in relation to the original grantee Participant
notwithstanding an earlier transfer of the Stock Option grant. Following such
events, the Stock Option grant shall be exercisable by the transferee only to
the extent and for the periods specified in Sections 6.6 and 6.7 hereof.

 

6.5           Duration of Stock Option Grants. A Stock Option grant by its terms
shall be of no more than ten (10) years’ duration.

 

--------------------------------------------------------------------------------


 

6.6           Initial Exercisability. A Stock Option grant by its terms shall be
exercisable only after the earliest of:

 

(i)            such period of time as the Committee shall determine and specify
in the grant, but in no event less than three years following the date of grant,
provided that Stock Options may be partially exercisable after no less than one
(1) year so long as the entire grant does not become fully exercisable until at
least three (3) years have elapsed from the date of grant;

 

(ii)           the Participant’s death; or

 

(iii)          a Change in Control of the Company.

 

In the event of the Participant’s Disability, Retirement, resignation, or the
termination of the Participant’s service as a Non-Employee Director other than
for cause, a Stock Option grant shall not be exercisable at the time of such
event but shall become exercisable at the time specified in clauses (i), (ii)
and (iii) above.  Notwithstanding the foregoing, in the event of a Participant’s
Retirement, resignation or termination of service as a Non-Employee Director
prior to the first anniversary date after the date of a Stock Option grant, such
Stock Option grant shall not be exercisable but shall be immediately forfeited.

 

6.7           Exercise Period. A Stock Option grant is only exercisable by a
Participant (or, if the Stock Option grant has been duly transferred pursuant to
Section 6.4, the transferee) while the Participant is in active service as a
Non-Employee Director, except:

 

(i)            in the case of a Participant’s death, the Stock Option grant
shall remain exercisable by the transferee of the grant during a three (3) year
period following the date of death;

 

(ii)           in the case of a Participant’s Retirement or Disability, the
Stock Option grant, to the extent not forfeited in accordance with Section 6.6
above, shall remain exercisable during the original grant duration as specified
in the grant agreement; or

 

--------------------------------------------------------------------------------


 

(iii)          in the case of a resignation or termination of the Participant’s
service as a Non-Employee Director other than for cause, the Stock Option grant
shall remain exercisable during a three (3) year period commencing on the
effective date of such resignation or termination; or

 

(iv)          in the case of a resignation or termination of the Participant’s
services as a Non-Employee Director within two (2) years after a Change in
Control of the Company, unless such termination of services is for cause, the
Stock Option grant shall remain exercisable during a three-year period
commencing on the effective date of termination; or

 

(v)           if the Committee decides that it is in the best interest of the
Company to permit individual exceptions.

 

In no event may a Stock Option grant be exercised after its expiration date.

 

6.8           Manner of Exercise. A Stock Option grant may be exercised by the
Participant (or, if the Stock Option grant has been duly transferred pursuant to
Section 6.4, the transferee) with respect to part or all of the shares subject
to the option by giving written notice to the Company or its designee of the
exercise of the option according to such procedures as the Committee may
establish.

 

6.9           Payment of Exercise Price. The exercise price for the shares for
which an option is exercised shall be paid by the exerciser within three (3)
business days after the date of exercise and the terms of the Stock Option grant
may provide that the exerciser price may be paid:

 

(a)           in cash;

 

(b)           in whole shares of Stock owned by the exerciser prior to
exercising the option provided such shares have been held by the exerciser for
at least six months;

 

(c)           by having the Company withhold shares that otherwise would be
delivered to the exerciser pursuant to the exercise of the option in an amount
equaling in value the exercise price;

 

(d)           in a combination of either cash and delivery of shares, or cash
and withholding of shares; or

 

--------------------------------------------------------------------------------


 

(e)           by whatever other means the Committee may deem appropriate, other
than by a loan by the Company to the exerciser.

 

The Company shall establish procedures in connection with payments pursuant to
(b), (c), (d), and (e) above, to ensure that the Plan does not become subject to
variable accounting by virtue of such payment methods.  Shares of stock shall
not be delivered to the exerciser until the full exercise price has been paid. 
The value of any share of Stock delivered or withheld in payment of the exercise
price shall be its Market Price on the date the option is exercised.

 

Section 7.              Grants of Stock.

 

The Committee may grant, either alone or in addition to other grants made under
the Plan, shares of Stock.

 

Section 8.              Grants of Restricted Stock.

 

8.1           Grant Types. The Committee may grant, either alone or in addition
to other grants made under the Plan, shares of Restricted Stock under such terms
as the Committee establishes, subject to the limitations set forth in this
Section 8.

 

8.2           Vesting Periods. Restricted Stock shall be vested and transferable
only after the earliest of:

 

(i)            such period of time as the Committee shall determine and specify
in the grant, but in no event less than three years following the date of grant;

 

(ii)           the Participant’s death;

 

(iii)          the Participant’s Disability; or

 

(iv)          a Change in Control of the Company.

 

In the event of a Participant’s Retirement, resignation or termination of
service as a Non-Employee Director other than for cause, the Restricted Stock
shall be vested but not transferable at the time of such event but shall become
transferable at the time specified in clauses (i) through (iv) above, except
that if

 

--------------------------------------------------------------------------------


 

the Restricted Stock is taxable income to the Director at the time of such
event, then the Director may sell or transfer up to thirty-five percent (35%) of
the Restricted Stock at any time after such event.

 

8.3           Forfeitures of Restricted Stock.  In the event a Director’s
services as a Director are terminated for cause, any non-vested Restricted Stock
shall be forfeited, unless the Committee shall otherwise determine that it is in
the best interests of the Company to permit individual exceptions.

 

8.4           Rights as a Stockholder. The Participant shall have, with respect
to Restricted Stock, all of the rights of a stockholder of the Company,
including the right to vote the shares and the right to receive any dividends,
unless the Committee shall otherwise determine.

 

8.5           Transferability. Restricted Stock may not be sold or transferred
by the Participant until any restrictions that have been established by the
Committee have lapsed.

 

Section 9.              Mandatory Deferrals.

 

9.1           Grant Type. The Committee may grant amounts, either alone or in
addition to other grants made under the Plan, which shall be mandatorily
deferred under the terms of the Deferral Plan.  Such amounts shall be credited
to the Director’s Stock Unit Account under the Deferral Plan as of the date of
grant and shall be paid out upon the earliest of:

 

(i)            the Director’s attainment of age 72;

 

(ii)           such date as specified in the grant of Mandatory Deferrals under
the 2005 Equity Compensation Plan but such date shall be not less than five (5)
years after the date of grant of the Mandatory Deferrals;

 

(iii)          the Director’s death;

 

(iv)          the Director’s Disability; or

 

(v)           a Change of Control as defined in the Deferral Plan.

 

Payment shall be made in the form of cash or stock as elected by the Director in
accordance with the terms of the Deferral Plan.

 

--------------------------------------------------------------------------------


 

9.2           Forfeiture. A Director whose services as a Director are terminated
for cause shall forfeit any amounts in the Director’s Stock Unit Account of the
Deferral Plan relating to Mandatory Deferrals.

 

Section 10.            General Provisions.

 

10.1         Assignment. Subject to the provisions of Section 6.4, if
applicable, any assignment or transfer of any grants without the written consent
of the Company shall be null and void.

 

10.2         No Trust. Nothing contained herein shall require the Company to
segregate any monies from its general funds, or to create any trusts, or to make
any special deposits for any immediate or deferred amounts payable to any
Participant for any year.

 

10.3         Cancellation and Rescission of Grants.

 

(a)           The Committee shall have the discretion with respect to any grant
made under this Plan to establish upon its grant conditions under which (i) the
grant may be later forfeited, cancelled, rescinded, suspended, withheld or
otherwise limited or restricted; or (ii) gains realized by the grantee in
connection with a grant or a grant’s exercise may be recovered; provided that
such conditions and their consequences are (A) clearly set forth in the grant
agreement or other grant document; and (B) fully comply with applicable laws.

 

(b)           The Committee may require, upon exercise, payment or delivery
pursuant to a grant, that the Participant certify in a manner acceptable to the
Company that he or she is in compliance with the terms and conditions of the
grant.

 

10.4         Payment of Taxes. To enable the Company to meet any applicable
federal, state, local or foreign withholding tax requirements arising as a
result of the exercise of a Stock Option or the grant, vesting or payment of
Stock or Restricted Stock, a Participant or the Participant’s estate shall pay
to the Company the amount of tax to be withheld, or may elect to satisfy such
obligation:

 

(a)           By delivering to the Company other shares of Stock owned by the
Participant for at least six months prior to the Option exercise or grant,
vesting or payment of the Stock or Restricted Stock;

 

--------------------------------------------------------------------------------


 

(b)           by making a payment to the Company consisting of a combination of
cash and such shares of Stock; or

 

(c)           if the exerciser or grantee is the Participant, by having the
Company withhold shares that otherwise would be delivered to the Participant
pursuant to the Option exercise or grant, vesting or payment of the Stock or
Restricted Stock for which the tax is being withheld, provided that withholding
by such method shall be limited to the minimum required applicable tax
withholding.

 

Such an election shall be made in such manner as may be prescribed by the
Committee and the Committee shall have the right, in its discretion, to
disapprove such election. Any such election must be made prior to the date to be
used to determine the tax to be withheld and shall be irrevocable. The value of
any share of Stock to be withheld by the Company or delivered to the Company
pursuant to this Section 10.4 shall be the Market Price on the date used to
determine the amount of tax to be withheld.

 

The Company shall establish procedures in connection with payments pursuant to
(a), (b), and (c) above, to ensure that the Plan does not become subject to
variable accounting by virtue of such payment methods.

 

10.5         Termination of Prior Plan.  Following the approval of this Plan by
the shareholders of the Company, no further stock options will be granted to
Non-Employee Directors under the 1995 Stock Option Plan.

 

10.6         Effect of Participation.  Participation in this Plan shall not
provide any Participant the right to continue service as a Director of the
Company.

 

10.7         Termination for Cause.  For purposes of Sections 6, 8 and 9 of this
Plan, a Director who is not nominated for re-election to the Board or a Director
who is not re-elected to the Board by the shareholders of the Company, shall not
be considered a Director whose services as a Director were terminated for cause
unless the Board duly adopts a resolution specifying otherwise and setting forth
the reasons such event shall be deemed a termination for cause.

 

--------------------------------------------------------------------------------


 

Section 11.            Amendment, Suspension, or Termination.

 

11.1         The Board may suspend, terminate, or amend the Plan, including, but
not limited to, such amendments as may be necessary or desirable resulting from
changes in the federal income tax laws and other applicable laws, but may not,
without the affirmative vote of a majority of all votes duly cast on the matter
at a meeting of the stockholders of the Company (provided that the total votes
cast on the matter represent over 50% of the shares entitled to vote on the
matter):  (a) increase the total number of shares of Stock that may be optioned
or granted under this Plan; (b) amend Section 6.3 with respect to re-pricing of
Stock Option grants; (c) change the eligibility requirements for participation
in the Plan; or (d) adopt any other material revision to this Plan that would
require the approval of the stockholders under the rules promulgated by the New
York Stock Exchange.

 

11.2         It is the Company’s intent that the Plan comply in all respects
with Rule 16b-3 under the Exchange Act and any related regulations and other
authority.  If any provision of this Plan is later found not to be in compliance
with such rules and regulations, the provisions shall be deemed null and void.
All grants to, and exercises of options under, this Plan shall be executed in
accordance with the requirements of Section 16 of the Exchange Act and
regulations promulgated thereunder.

 

Section 12.            Governing Law.

 

The validity, construction and effect of the Plan and any rules and regulations
relating to the Plan shall be determined in accordance with the laws of the
State of Connecticut and applicable federal law.

 

Section 13.            Effective Date and Duration of the Plan.

 

This Plan shall be effective upon approval of this Plan by the shareholders of
the Company.  No further grants shall be made under the Plan after April 30,
2010.

 

--------------------------------------------------------------------------------